El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Nos corresponde determinar, bajo las disposiciones de nuestro Código de Seguros, el efecto que produce una or-den de liquidación de una compañía aseguradora insol-vente sobre un recurso apelativo en el cual una de las par-tes es dicha aseguradora en calidad de fiadora de un contrato de obra.
Allá para diciembre de 1990, el Ledo. Rafael Rivera Oli- , vencia —Presidente de la Corporación SuperFarmacia San José de Aibonito y de la Sociedad Especial San José Realty S.E.— contrató con RYB Engineers & Contractors, Inc., la construcción de un edificio multipisos. El costo total de la obra ascendía a seiscientos noventa y cinco mil dólares. El Fénix de Puerto Rico afianzó el cumplimiento de la obra y el pago de los trabajadores y de los materiales que habrían de ser utilizados en ella.
El 15 de noviembre de 1991, fecha en que debía con-cluirse sustancialmente la obra, ante el incumplimiento del contratista con lo estipulado, el licenciado Rivera Oli-vencia lo declaró en incumplimiento {default), mediante notificación al ingeniero Torres Félix (presidente de RYB Engineers & Contractors) y a El Fénix.
El 24 de febrero de 1993, el licenciado Rivera Olivencia, su esposa, la sociedad legal de gananciales compuesta por ambos, la sociedad especial San José Realty y la compañía SuperFarmacia, demandaron al licenciado Torres Félix, a *433RYB Engineers & Contractors y a El Fénix, por incumpli-miento de contrato, cobro de dinero y daños y perjuicios.(1)
Luego de varios incidentes procesales, el Tribunal de Primera Instancia, Sala Superior de Aibonito, emitió una sentencia en la cual determinó que los demandados no cumplieron con las obligaciones previamente pactadas. En particular, concluyó que el ingeniero Torres Félix incum-plió al no finalizar sustancialmente la obra en el plazo es-tipulado, no habér pagado a los suplidores a pesar de haber recibido el dinero para ello, haber abandonado la obra y no haber sometido las listas sobre "condiciones generales”. Con relación a El Fénix, resolvió que su incumplimiento se debía a que ésta no remedió las faltas del contratista ni completó la obra una vez fue notificada del incumplimiento de la constructora; también afirmó que la fiadora actuó de manera negligente, en forma dolosa y en violación del prin-cipio de buena fe contractual, respecto al beneficiario de la fianza prestada. Por todo lo cual, el tribunal declaró con lugar la demanda, denegó la reconvención y condenó a los demandados a pagar ciento noventa y seis mil dólares, más intereses desde la presentación de la demanda, costas y tres mil dólares en concepto de honorarios de abogado.
Los demandados, separadamente, presentaron unos re-cursos de apelación ante el Tribunal de Circuito de Apelaciones. El 23 de septiembre de 1997, los recursos fue-ron consolidados.
Pendiente de resolverse los recursos indicados en el pá-rrafo que antecede, El Fénix advino en estado de insolven-cia, por lo cual se inició su procedimiento de liquidación acorde con lo dispuesto en el Cap. 40 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4001 et seq. Conforme con dicho capítulo y la jurisprudencia de este Tribunal, el 16 de septiembre de 1997 el Tribunal de Primera Instancia que decretó su insolvencia designó al Comisionado de Seguros *434como su liquidador, y ordenó que todas las reclamaciones y los pleitos pendientes contra esa aseguradora se desesti-maran y se remitieran al Foro Administrativo.
26. SE ORDENA, en virtud de lo dispuesto en el caso de Calderón, Rosa-Silva & Vargas v. The Commonwealth Insurance Co., 111 D.P.R. 153 (1981) y en el caso de Intaco Equipment Corp., y otros v. Arelis Construction y otros, 97 J.T.S 32, y los Artículos 40.120, 40.210, 40.320, 40.330, 40.360, 40.390 y 40.400 del Código de Seguros, que toda reclamación contra El Fénix de Puerto Rico, Compañía de Seguros, se remita al FORO ADMINISTRATIVO del procedimiento de liquidación de El Fénix. Asimismo SE ORDENA que todo pleito pendiente, o que se radique contra El Fénix, sea desestimado y se remita al foro administrativo del procedimiento de liquidación de El Fénix.
También prohibió a toda persona natural o jurídica ini-ciar reclamación judicial alguna contra El Fénix que estu-viera cubierta por el Capítulo 38 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3801 et seq., y dispuso la pa-ralización de toda acción civil en contra de la fiadora por un plazo de seis meses de acuerdo con el Art. 38.180 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3818.
Finalmente, dicho tribunal asumió jurisdicción sobre toda materia, persona o reclamación contra El Fénix. Al igual, ordenó que se notificara a toda persona que tuviera una reclamación contra esa compañía, para que la presen-tara dentro del procedimiento administrativo, en un plazo de seis meses, contados a partir de la fecha de la orden.
El 30 de septiembre de 1997, el Tribunal de Circuito de Apelaciones tomó conocimiento judicial de la mencionada orden y dispuso:
(4) La paralización de toda acción civil en contra del asegu-rado de El Fénix por un plazo de (6) meses, contados a partir de la fecha de la orden del Tribunal (16 de septiembre de 1997), conforme a lo que dispone el Art. 38.180 del Código de Seguros, 26 L.RR.A. 3819.
En consecuencia a lo dicho anteriormente, SE ORDENA la *435paralización de los procedimientos en el caso de epígrafe HASTA EL 17 DE MARZO DE 1998 o hasta qne otra cosa disponga este Tribunal. (Énfasis en el original.) Resolución y Orden emitida por el Tribunal de Circuito de Apelaciones de 30 de septiembre de 1997. Apéndice, pág. 76.
Sin embargo, surge del expediente que el Tribunal de Circuito de Apelaciones continuó en realidad con los proce-dimientos en el caso de autos. Así el 26 de febrero de 1998 dictó una resolución, denegando unas mociones presenta-das por las partes, y asimismo, el 5 de marzo de 1998 vol-vió a emitir otra resolución mediante la cual ordenó al Sín-dico Especial nombrado por el Comisionado de Seguros que se expresase si el caso debía desestimarse y presentarse ante el foro arbitral.(2)
Es oportuno señalar que el 25 de noviembre de 1997 la parte demandante presentó el formulario de reclamación ante el foro administrativo de liquidación según lo dispone el inciso (2) del Art. 40.190 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4019(2).
Después de otros incidentes procesales en el Tribunal de Circuito de Apelaciones, el 14 de abril de 1999 ese foro dictó una sentencia en la cual confirmó la emitida por el Tribunal de Primera Instancia, Sala de Aibonito, en el caso incoado por el licenciado Rivera Olivencia contra el inge-niero Torres Félix, RYB Engineers & Contractors y El Fénix.
El Comisionado de Seguros recurre ante nos para seña-lar como único error que dicho dictamen fue emitido sin jurisdicción.
Por los fundamentos desarrollados a continuación, en-tendemos que el Comisionado de Seguros tiene razón.
*436I — I HH
A los diferentes estados que configuran la Nación norteamericana, así como a Puerto Rico, le ha sido delegada, por el Congreso federal, la facultad para reglamentar la industria de seguros. Ley McCarran-Ferguson, 15 U.S.C.A. sees. 1011-1015; Couch on Insurance 3d Secs. 2:1-2:5, 5:36 (1997); D.J. Howard, Standing to Sue a Carrier’s killers, 17 Pepperdine L.Rev. 311, 312-313 (1990).
Utilizando tal potestad, la Asamblea Legislativa de Puerto Rico ha redactado el Código de Seguros de Puerto Rico, siguiendo los lineamientos legislativos diseñados por la Asociación Nacional de Seguros (en adelante NAIC).
A través de Ley Núm. 72 de 17 de agosto de 1991 se enmendaron los antiguos Capítulos 38, 39 y 40 del Código de Seguros de Puerto Rico, supra, a fin de atemperarlos a los nuevos cambios propuestos por NAIC.(3) Dicha ley “amplía la protección para el público consumidor de seguros y otorga mayores poderes a los comisionados de seguros para actuar en el caso de un asegurador que opere con menoscabo al capital o quede insolvente”. Exposición de Motivos de la Ley Núm. 72, supra, 1991 (Parte 1) Leyes de Puerto Rico 320).
Dentro de ese esquema estatutario, el citado Capítulo 40 provee la reglamentación que guía los procedimientos cuando una aseguradora adviene en estado de insolvencia, para, de ser posible, lograr su rehabilitación, o en caso contrario, iniciar su procedimiento de liquidación. 26 L.P.R.A. sec. 4001.(4)
*437En especial, dicho capítulo persigue, en lo pertinente:
[PJroteger los intereses de los asegurados, reclamantes, acreedores y el público en general con un mínimo de interven-ción en las prerrogativas normales de dueños y la gerencia de los asegurados mediante:
(a) La temprana detección de cualquier condición de un ase-gurador potencialmente peligrosa y la pronta aplicación de adecuadas medidas correctivas;
(b) la aplicación de métodos mejorados de rehabilitación de aseguradores utilizando la cooperación y experiencia gerencial de la industria de seguros.
(c) la aclaración de la ley con el propósito de reducir la in-certidumbre legal y los litigios y así lograr mayor eficiencia y economía en la liquidación;
(d) la distribución equitativa de cualquier pérdida inevitable;
(e) una disminución de los problemas surgidos en las reha-bilitaciones y liquidaciones interestatales por medio de la co-operación entre los estados en los procedimientos de liquida-ción y extendiendo el alcance de la jurisdicción personal sobre los deudores del asegurador fuera de Puerto Rico, y
(f) la reglamentación de los procedimientos de cobro y esta-blecimiento de reglas sustantivas para dichos procedimientos. (Énfasis suplido.) 26 L.P.R.A. see. 4001.
El procedimiento de liquidación de una compañía de se-guros en estado de insolvencia se inicia a partir de una orden de liquidación emitida por un tribunal competente. En esa orden se designa como liquidador al Comisionado de Seguros, quien toma posesión inmediata de los activos de la compañía y los administra bajo la supervisión de dicho tribunal. 26 L.P.R.A. see. 4015; Couch, supra, Sec. 5:37.(5) Los poderes del Comisionado están descritos en nuestro Código de Seguros de Puerto Rico. 26 L.P.R.A. sees. 4005, 4015(1) y 4018.
En cuanto a la naturaleza del procedimiento de liquidación de un asegurador insolvente, hemos enfática-*438mente expresado que se trata de un procedimiento especial de naturaleza estatutaria, lo cual conlleva que la jurisdic-ción de los tribunales esté limitada por el estatuto que la rige. Intaco Equipment Corp. v. Arelis Const., 142 D.P.R. 648 (1997). Véase Couch, Sec. 5:40.
El Art. 40.190(1) del Código de Seguros, 26 L.P.R.A. see. 4019(1), establece que al emitirse una orden judicial para iniciar los procedimientos para la liquidación de una compañía insolvente, el liquidador tiene la obligación de notificar dicha orden a toda persona que se conozca o tenga, o que razonablemente pueda tener, reclamaciones contra el asegurador. El mencionado artículo no distingue con respecto a la naturaleza o el origen de la reclamación (pólizas o contratos de garantía).
El inciso (2) de dicha sección establece, a su vez, que la notificación requerirá que los reclamantes potenciales pre-senten sus reclamaciones junto con las pruebas correspon-dientes, en o antes de la fecha cuando el tribunal fije para la presentación de éstas, estableciéndose claramente que el término no excederá del período de seis meses a partir de la fecha de emisión de la orden de liquidación o de cual-quier extensión que el tribunal fije por causa justificada.
Por otra parte, el Art. 40.210 del mismo Código, 26 L.P.R.A. see. 4021, esencial en la dilucidación de este caso, establece:
(1) Al emitirse una orden nombrando un liquidador de un asegurador del país o de un asegurador foráneo domiciliado en Puerto Rico, no se radicará ninguna acción judicial contra el asegurador o contra el liquidador, ni en Puerto Rico ni en cual-quier otro lugar, ni se mantendrá ni instará una acción de esa naturaleza luego de emitida la orden. Los tribunales de Puerto Rico darán entera fe y crédito a interdictos contra la compañía o contra el liquidador o a la continuación de acciones existen-tes contra el liquidador o la compañía cuando tales interdictos se incluyan en una orden de liquidación emitida de conformi-dad con disposiciones correspondientes en vigor en otros estados. Cuando, a juicio del liquidador y para la protección *439del caudal del asegurador, se requiera la intervención del li-quidador en una acción que esté pendiente contra el asegura-dor fuera de Puerto Rico, el liquidador podrá intervenir en la misma. El liquidador podrá sufragar del caudal del asegura-dor los gastos de defensa de cualquier acción en que él inter-venga con arreglo a esta sección. (Enfasis suplido.)
A su vez, el Capítulo 38 del mismo Código, supra, contiene la siguiente norma aplicable únicamente a los casos en que la Asociación de Seguros de Garantía esté llamada a intervenir.
Todos los procedimientos donde el asegurador insolvente seá parte o venga obligado a defender a una parte ante un tribunal en Puerto Rico, se paralizarán por un período de hasta seis (6) meses y por aquel tiempo adicional que el tribunal conceda, a partir de la fecha en que se determinó la insolvencia o en que se instituyó un procedimiento auxiliar en Puerto Rico, según se describe en la see. 4049 de este título, lo que sea mayor, para permitirle a la Asociación una defensa adecuada en todas las causas de acción pendientes. Con respecto a cualquier re-clamación cubierta que surja de una sentencia bajo cualquier decisión, veredicto o determinación basada en la rebeldía del asegurador insolvente o por dejar de defender a un asegurado, la Asociación, bien en su nombre o en nombre de tal asegu-rado, podrá solicitar que la sentencia, orden, decisión, vere-dicto o determinación se deje sin efecto por el mismo tribunal o administrador que emitió tal sentencia, orden, decisión, ve-redicto o determinación y se le permitirá defender la reclama-ción en sus méritos. Art. 38.180 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 3818.
Para circunscribir el ámbito de aplicación del artículo que antecede, debemos recurrir a los Arts. 38.010 y 38.030 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sees. 3801 y 3803. Éstos disponen:
Este Capítulo comprende las disposiciones referentes a la Asociación de Garantía de Seguros Misceláneos de Puerto Rico. (Énfasis suplido.) 26 L.P.R.A. see. 3801.
Este Capítulo se aplicará a toda clase de seguro, excepto reaseguro, pero no será aplicable a:
(1) Seguros de vida o incapacidad;
*440(2) garantía hipotecaria, garantía financiera y otras formas de seguro que ofrezcan protección contra riesgos de inversio-nes;
(3) seguro de garantía excepto el seguro de fidelidad que garantiza la probidad de los empleados públicos;
(4) seguro de garantía de funcionamiento (warranty insurance) o de contratos de servicio;
(5) seguro de título;
(6) seguro marítimo-oceánico;
(7) cualquier transacción o combinación de transacciones entre una persona (incluyendo las afiliadas de ésta) y un ase-gurador (incluyendo las afiliadas de éste) que envuelva la transferencia de riesgo de crédito o inversiones que no esté acompañada de una transferencia de riesgo de seguro;
(8) cualquier seguro provisto o garantizado por el Gobierno. (Énfasis suplido.) Art. 38.030 Código de Seguros, 26 L.P.R.A. 3803.
Conforme a los mencionados artículos del Capítulo 38 del Código de Seguros de Puerto Rico, supra, concluimos que el Tribunal de Circuito de Apelaciones cometió un error de derecho al aplicar el Art. 38.018, supra, y parali-zar por seis meses este caso,pues los contratos de fianza no resultan cubiertos por la Asociación de Garantía de Segu-ros Misceláneos de Puerto Rico.
Por lo tanto, si el Comisionado de Seguros no utilizó su facultad de mantener dicha acción ante el Tribunal de Cir-cuito de Apelaciones,(6) el foro apelativo no tenía otra alter-nativa que atenerse a lo dispuesto por el Tribunal de Pri-mera Instancia, que emitió la orden de liquidación contra El Fénix, ya que ese era el único tribunal con jurisdicción sobre la materia. (7) Allí dicho foro ordenó, a tenor con el *441Art. 40.210 del Código de Seguros de Puerto Rico, supra, que todas las acciones pendientes contra esa compañía de-bían desestimarse y remitirse al foro administrativo.
Este Tribunal ya se ha expresado en cuanto al alcance del estatuto que hoy nos concierne —Art. 40.210 del Código de Seguros de Puerto Rico, supra— y ha concluido que los pleitos pendientes contra un asegurador en liquidación bajo un contrato de garantía deben ser desestimados y remitidos al foro administrativo del procedimiento de liquidación. Intaco Equipment Corp. v. Arelis Const., supra; Calderón, Etc. v. The Commonwealth Ins. Co., 111 D.P.R. 153 (1981). Estos pronunciamientos son aplicables al caso de autos, especialmente lo resuelto en Intaco Equipment Corp. v. Arelis Const., supra, ya que se trataba allí como aquí, del cobro de una fianza en garantía de un contrato de obra. En aquella ocasión determinamos que la reclamación en cobro de dinero presentada ante el Tribunal de Primera Instancia, contra una compañía constructora y de la aseguradora que emitió el contrato de fianza de cumplimiento, debía desestimarse sin perjuicio de que fuera presentada nuevamente en el procedimiento administrativo a cargo del Comisionado de Seguros, porque el fin fundamental del Art. 40.210 del Código de Seguros, supra, es que exista un solo foro con jurisdicción que conglomere todas las reclamaciones en contra de la aseguradora insolvente.
No sólo nuestros previos pronunciamientos, sino también la doctrina y la jurisprudencia de otras jurisdicciones —estatales y federales— avalan nuestra posición; esto es que, como regla general, una vez un tribunal de-*442clara insolvente a una compañía aseguradora, y comienza un procedimiento de liquidación todas las reclamaciones contra la aseguradora deben consolidarse en un solo foro: el foro administrativo de liquidación(8) Véase: M.A. Knoerzer, Flagging the Obligation: Federal Court’s Abstention in Favor of State Rehabilitation and Liquidation Proceeding, 28 Tort. & Ins. L.J 837, 843—52 (1993); American Star Ins. Co. v. Grice, 865 P.2d 507 (1994); Integrity Insurance Co. v. Martin, 769 P.2d 69 (1989); Adviser corporation v. United Republic Life Insurance, 152 F.3d 1277 (1998); State ex rel. Guste v. ALIC Corp., 595 So. 2d 797 (1992).
The Uniform Insurers Liquidation Act authorizes the court in which the delinquency proceeding was instituted against the insurer to enjoin all persons from seeking or obtaining preferences, judgments, attachments, or other liens or the making of any levy against the insurer so long as the court retained jurisdiction. 19A Appleman, Insurance Law and Practice Sec. 10727, pág. 244 (1982).
Es harto conocido que el propósito de la consolidación de toda reclamación contra una aseguradora insolvente, es evitar y prevenir que alguien obtenga algún tipo de preferencia, sentencia, embargo o privilegio, en detrimento del resto de los acreedores, de modo que la liquidación de los activos se realice de una manera justa. Couch, supra, Sec. 5:40; Adviser corporation v. United Republic Life Insurance, supra; American Star Ins. Co. v. Grice, supra; Webster v. Superior Court, 758 P.2d 596 (1988); Bank of America v. Quackenbush, 66 Cal.Rptr.2d 81 (1997); State ex rel. Guste v. ALIC Corp., supra.
A su vez, la agrupación de todas las reclamaciones ayuda a que éstas sean adjudicadas ordenada y *443equitativamente. Y también, sin lugar a dudas, evita la disipación injustificada e innecesaria de los activos de la compañía insolvente que surgirían si el Comisionado de Seguros tuviese que defenderse de acciones aisladas en diferentes foros.
En Munich American Reinsurance Co. v. Crawford, 141 F.3d 585 (5to Cir. 1998), la Corte Federal de Apelaciones del Quinto Circuito de Oklahoma consideró una provisión —acorde a nuestro Art. 40.210—de Oklahoma Uniform Insurers Liquidation Act, 36 Okla. St. Ann. Sec. 1901 et seq., y sobre el particular determinó:
In addition to the interests served by orderly adjudication of claims, which we have already discussed, consolidation prevents the unnecessary and wasteful dissipation of the insolvent company’s funds that would occur if the receiver had to defend unconnected suits in different forums across the country. Consolidation also eliminates the risk of conflicting rulings, piecemeal litigation of claims, and unequal treatment of claimants, all of which are of particular interest to insurance companies and policyholders, who are often relying on policies with the same or similar provisions. (Citas omitidas.) Munich American Reinsurance Co. v. Crawford, supra, pág. 593.
También, en Wolfson v. Mutual Benefit Life Insurance Company, 51 F.3d 141 (1995),(9) la Corte de Apelaciones Federal del Octavo Circuito se abstuvo de ejercer su juris-dicción en un caso en el cual se apelaba una serie de órde-nes en las que se paralizaba y enviaba al foro administra-tivo de liquidación de la aseguradora una acción federal para recobrar unos beneficios de un seguro de vida bajo el Employee Retirement Income Security Act (ERISA). La corte apelativa se abstuvo de ejercer su jurisdicción en de-ferencia al tribunal estatal en virtud de que la regulación de la industria de seguros hace necesaria la consolidación de las acciones en un solo foro.(10)
*444Giving due regard to the strong presumption in favor of exercising federal jurisdiction, we conclude that the district court properly abstained in this case. Even if reduced to judgment, Wolfson’s claim against MBL can only be satisfied in the state court insolvency proceeding. Therefore, staying the federal action avoids piecemeal litigation, conserves judicial resources, and furthers the cost-minimizing purposes of rehabilitation by allowing the state court to determine as well as satisfy Wolfson’s claim.
Es norma general dentro de varios de los estados que han adoptado la ley modelo de la NAIC, que iniciado un procedimiento de liquidación contra una aseguradora insolvente, ya no podrá presentarse ninguna reclamación en un tribunal y que todas las acciones pendientes en su contra deben derivarse al cause administrativo de liquidación para su adjudicación. Véase Smith v. Farm & Home Life Insurance Co., 506 S.E. 2d 104 (1998).
Así, encontramos que en Zullo Lumber v. King Construction, 368 A.2d 987 (1976), una compañía aseguradora de Nueva York, que había emitido los contratos de fianza de construcción y que se encontraba dentro de un procedi-miento de liquidación en dicho estado, solicitó una orden de paralización o desestimación de los procedimientos en un número de casos consolidados y pendientes en el tribunal de Nueva Jersey, en los cuales era parte. La Corte Superior de Nueva Jersey determinó que dichas acciones de-bían paralizarse y que los demandantes debían requerir sus remedios ante las Cortes de Nueva York, debido a que carecían de jurisdicción en virtud de haberse iniciado un procedimiento de liquidación en Nueva York. Citando a Motlow v. Southern Holding & Securities Corp., 95 F.2d 721, 725-726 (1938), expresó:
“Experience has demonstrated that, in order to secure an economical, efficient and orderly liquidation and distribution of the assets of an insolvent corporation for the benefit of all *445creditors and stockholders, it is essential that the title, custody, and control of the assets be intrusted to a single management under the supervision of one court. Hence other courts, except when called upon by the court of primary jurisdiction for assistance, are excluded from participation. This should be particularly true as to proceedings for the liquidation of insolvent insurance companies, for the reasons adverted to by Mr. Justice Cardozo in Clark v. Williard, 292 U.S. 112, 123, 54 S.Ct. 615, 620, 78 L.Ed.1160.” Zullo Lumber v. King Construction, supra, pág. 991.
Específicamente en el interrogante que hoy nos atañe, en American Star Ins. Co. v. Grice, supra, la Corte Suprema de Washington resolvió que una orden de liquida-ción y de injunction emitida por un estado con el cual exis-tía reciprocidad bajo la NAIC, y que prohibía toda reclamación judicial en contra de la aseguradora insol-vente, abatía la apelación presentada contra ésta.
En State ex rel. Guste v. ALIC Corp., 595 So. 2d 797 (1992), la Corte de Apelaciones de Louisiana resolvió que una vez se comienza un proceso de liquidación de una ase-guradora insolvente, el tribunal que emite la orden de li-quidación conserva la jurisdicción sobre toda reclamación en contra de la aseguradora. El tribunal apelativo no revi-sará ninguna determinación previa contra la aseguradora, aunque fuera anterior a la institución del procedimiento; sólo el tribunal que emite la orden de liquidación es quien tiene jurisdicción sobre la materia para escuchar cualquier causa en contra de la aseguradora.
A idéntico resultado había llegado dicho tribunal en Scott v. Baton Rouge Bus Co., 118 So.2d 486, 489-490 (1960):
As stated above, the Delta Fire & Casualty Company was placed in liquidation by order of the 19th Judicial District Court, after this appeal was lodged. The date on which this order was August 17th, 1959. We cannot further determine the quantum of the judgment which was rendered in the trial court nor on this appeal against Delta Fire & Casualty Company, the latter having been placed in liquidation by authority of the District Court which has complete jurisdiction and said court having issued an injunction which it deemed necessary *446to prevent the waste of assets, the obtaining of preferences, judgments, attachments or other like liens, while in the possession and control of the Commissioner of Insurance, said injunction being issued under the authority of LSA-R.S. 22:734.
Sin embargo, ante específicas y limitadas circunstan-cias, algunas cortes estatales y federales han rehusado en-viar las acciones pendientes ante ellas al foro administra-tivo de liquidación. Así, la norma en la jurisdicción federal, edificada a favor de la abstención en deferencia del tribunal estatal que inicia un procedimiento de liquidación,(11) se resumen en:
Since the Supreme Court’s decision in NOPSI, it seems that a party seeking to dismiss an action on Burford abstention grounds must not only demonstrate the existence of a specialized state proceeding and the potential for its disruption, but also that the federal inquiry would likely frustrate or undermine those proceeding.
Several, but not all, courts have also indicated that the presence of the liquidator or rehabilitator as a party to the federal action is a condition precedent to abstention. Moreover, the testimony of the liquidator or rehabilitator or of the insolvent insurer, while not necessarily decisive, may have a significant impact on a court’s decision to abstain. A federal court, in determining whether to abstain, will consider the liquidator’s opinion, not only with respect to whether the federal action will frustrate the subject rehabilitation or liquidation proceeding, but also the question of the impact of the federal action on whether and how insurance companies do business in the state in the years ahead. Knoerzwer, op. cit., pág. 853.
*447Más limitadas son aún las excepciones encontradas en la jurisprudencia estatal, y fundamentalmente, éstas se apoyan en que la acción judicial entablada y su continua-ción en la corte que entendió en el pleito, de ninguna ma-nera interfiere con el procedimiento de liquidación, ni con las facultades del liquidador; la sentencia que en su día recaiga tampoco afectará los activos de la aseguradora insolvente. Así, en Webster v. Superior Court, 758 P. 2d 596 (1988), se le permitió al perjudicado continuar su acción personal de daños contra la aseguradora de la compañía aseguradora (causante del alegado daño) declarada insolvente. La Corte Suprema de California resolvió que el reclamante debía hacer una elección vinculante entre in-tentar recobrar sobre los activos de la compañía insolvente o proceder contra la aseguradora de ésta. Si elegía recobrar solamente contra la aseguradora solvente, se le debía per-mitir mantener una acción civil independiente por los daños. Sin embargo, si elegía intentar recobrar en todo o en parte sobre los activos de la aseguradora insolvente, su acción debía quedar paralizada y su reclamación debía ser resuelta por el Comisionado de Seguros dentro del procedi-miento de liquidación. Como en esa situación, los peticio-narios ofrecieron estipular que no intentarían recobrar de los activos de la compañía insolvente, la Corte determinó que la acción podía continuar en el tribunal.
Igual norma excepcional seguimos en Ruiz v. New York Dept. Stores, 146 D.P.R. 353, 372 (1998), al expresar lo si-guiente:
Finalmente, debe destacarse que en las disposiciones perti-nentes del Código de Seguros de Puerto Rico, relativas a la Asociación de Garantía de Seguros Misceláneos de Puerto Rico, también se contempla que existirán acciones judiciales como las del caso de autos. La Asociación aludida fue creada .por ley en 1991, para proveer un modo de pago para determi-nadas reclamaciones cubiertas por contratos de seguros antes de la determinación de insolvencia del asegurador. En lo rela-tivo a esta Asociación, el Artículo 38.180 del Código de Seguros provee para la suspensión temporera de cualquier procedi-miento en el cual el asegurador insolvente sea parte o venga obligado a defender a una parte ante un tribunal de Puerto *448Rico. Nótese que no se trata de una prohibición de acciones judiciales, sino de una suspensión por un corto período de tiempo. El propósito de dicha suspensión es precisamente “para permitirle a la Asociación una defensa adecuada en to-das las causas de acción pertinentes”. (Enfasis suprimido.)
Es de observar que dicha excepción encuentra su razón de ser en las disposiciones del Capítulo 38 del Código de Seguros referente a la Asociación de Garantía de Seguros Misceláneos, Arts. 38.010 a 38.190 del Código de Seguros de Puerto Rico, supra, cuyo propósito, según ya sentamos,
... es crear un mecanismo para el pago de reclamaciones cubiertas bajo determinadas pólizas de seguro con el fin de evitar excesivas dilaciones en el pago, evitar pérdidas finan-cieras a los reclamantes o tenedores de pólizas como resultado de la insolvencia de un asegurador, ayudar a detectar y preve-nir la insolvencia de aseguradores y establecer una asociación que distribuya el costo de esta protección entre los asegurado-res mediante la imposición de derramas. (Énfasis suplido.) Art. 38.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 3802.
Al igual que en Webster v. Superior Court, supra, la Aso-ciación de Garantía de Seguros Misceláneos opera como una aseguradora de la aseguradora insolvente, por lo que la continuación del pleito contra New York Department Stores, asegurada de la aseguradora insolvente en el caso de Ruíz v. New York Dept. Stores, supra, en nada interfería con el procedimiento de liquidación de ésta, ni con las fa-cultades del Comisionado (liquidador); tampoco la senten-cia que recayera en su día habría de afectar los activos de dicha aseguradora insolvente. Mas esta excepción no está presente en ese caso. Recuérdese que, según hemos visto anteriormente, las disposiciones referentes a la Asociación de Garantía de Seguros Misceláneos no aplican al seguro de garantía, dentro de cuya categoría se encuentra el con-trato de fianza. Véase el Art. 38.030 del Código de Seguros, 26 L.P.R.A. sec. 3803.
*449Dada estas pocas circunstancias y sus específicas razo-nes para mantener una causa de acción en un tribunal judicial cuando se inicia un procedimiento de liquidación de una compañía de seguros, entendemos que en este caso no existe justificación alguna, para exceptuarlo de las dis-posiciones del Art. 40.210 del Código de Seguros, supra.
HH HH H-f
Luego de una orden de liquidación de una aseguradora insolvente, ninguna acción puede comenzar o continuarse en ninguna corte del estado en cuestión o entre aquellos estados donde exista reciprocidad. Véase Commonwealth v. Central Penn National Bank, 375 A.2d 874 (1977). “The corporate existence of an insurance company terminated on the entry of an order of liquidation, and pending actions against the company, as well as those thereafter instituted against it, abated.” Appleman, supra, Sec. 10727, pág. 241. Es imposible para el apelante perfeccionar una apelación en este supuesto, lo mismo sucede ante una orden de paralización en el tribunal federal dentro de un procedimiento de quiebra. Burrhus v. M & S Mach. & Supply Co., supra.
El tribunal que ordena la liquidación de la aseguradora insolvente es quien retiene jurisdicción sobre todas las acciones en contra la aseguradora, incluso las que existen con anterioridad a la orden. Integrity Ins. Co. v. Martin, 769 P.2d 69 (Okla. 1989).
Para resolver a cabalidad este recurso, estimamos importante señalar que el Código de Seguros establece respecto a los contratos de fianza de cumplimiento otorgados por una aseguradora, lo siguiente:
Todo seguro de garantía que garantice el cumplimiento de contratos, sea una fianza civil o criminal o que garantice cual-quier tipo de obligación obligará solidariamente al asegurador *450y su principal, pero sujeto a los términos de prescripción y caducidad. (Énfasis suplido.) 26 L.P.R.A. sec. 2204.
El asegurador de garantía que se obligare de acuerdo a lo dispuesto en la see. 2204 de este título vendrá obligado a satis-facer la deuda de su principal a requerimiento del acreedor, luego de verificar dentro de un término de noventa (90) días la existencia, liquidez y exigibilidad de la reclamación. Si dentro de ese término el asegurador no satisface la reclamación por justa causa incurrirá en una violación a la sec. 2716a de este título. (Énfasis suplido.) 26 L.P.R.A. sec. 2205.
Y esto no es todo. El Fénix se responsabilizó solidaria-mente con el contratista a realizar el edificio multipisos. «Performance Bond” (SNR8888), suscrito entre el Ing. Luis B. Torres Félix y El Fénix.
KNOW ALL MEN BY THESE PRESENTS: that Ing. Luis B. Torres Félix as principal, hereinafter called contractor and, El Fénix de Puerto Rico/Compañía de Seguros as Surety, hereinafter called Surety, are held and firmly bound unto Lie. Rafael Rivera Olivencia as Obligee, hereinafter called Owner, in the amount of $695,000.00 for the payment whereof Contractor and Surety bind themselves, their here executors, administrators, successors and assigns, jointly and severally, firmly by these presents.
Ante la existencia indiscutible del vínculo de solidari-dad entre El Fénix, el Ing. Luis B. Torres Félix y RYB Engineers & Contractors, Inc., es forzoso concluir que no pueden dividirse las reclamaciones entre distintos foros.
A la vez es trascendente destacar que nuestro Código de Seguros tampoco distingue entre el contrato de seguros (póliza) y el contrato de fianza a los fines del Art. 40.210 de dicho Código, supra. Y como ya hemos explicado, esta disposición persigue que los procedimientos de liquidación de una aseguradora se conduzcan en forma expedita, justa y ordenada ante el Comisionado de Seguros, quien está a cargo de la liquidación(12) Tampoco en otras *451jurisdicciones se han distinguido entre ambos tipos de con-tratos a los fines del procedimiento de liquidación, y ante la misma situación que nos atañe hoy, han remitido al pro-cedimiento de liquidación la acción en la cual una de las partes era una aseguradora insolvente que había expedido las fianzas de cumplimiento en la construcción de una obra. Lumber v. King Construction, 368 A. 2d 987 (1976).
Tampoco las circunstancias de este caso nos conducen a hacer una excepción a la norma. Como es sabido, el fiador solidario no puede oponer contra el acreedor el beneficio de excusión sobre los bienes del fiado. Art. 1730(2) del Código Civil, 31 L.P.R.A. see. 4892; Carr v. Nones, 98 D.P.R. 236 (1970); Colón v. P.R. & Am. Insurance Co., 63 D.P.R. 344 (1944). En sus relaciones con el acreedor, un fiador solidario es un principal pagador, y como tal tiene la obligación de cumplir el contrato íntegra y totalmente desde el momento en que el fiado deja de cumplir lo convenido. Drug Company v. Susoni, 43 D.P.R. 772 (1943); Mansiones P. Gardens, Inc. v. Scotiabank, 114 D.P.R. 513, 519 (1983).
Por todo ello, esta acción debe enviarse al foro adminis-trativo, aún en etapa apelativa; pues, en definitiva, afec-tará adversa e irremediablemente sobre el patrimonio de El Fénix, el procedimiento de liquidación y las facultades del Comisionado; en fin, todo lo que se trata de proteger a través del estatuto en cuestión.
Tampoco podemos perder de vista que el Comisionado de Seguros, como liquidador, tiene la obligación de conocer e inventariar todos los activos y todas las obligaciones de la compañía aseguradora de que se trate; liquidar los primeros para atender tales obligaciones de manera integral. 26 L.P.R.A. sees. 4022 y 4031.(13) O sea, que *452el liquidador debe tener una visión clara e integral de to-das las obligaciones por las cuales habrá de responder el activo de la empresa.(14) Si se distingue entre seguros y fianzas mal puede el liquidador, en este caso, el Comisio-nado, realizar la labor que el Código le impone, ya que la fragmentación de las acciones judiciales y administrativas impediría tener una idea clara y concreta del estado de los asuntos en liquidación.
El propósito claro de la ley es que todo proceso de liquidación sea atendido por una sola entidad con visión integral de toda la problemática respecto a la capacidad financiera (potencial económico para el pago de las obligaciones) de la aseguradora de que se trate.(15) Por otro lado, el contrato de seguros y el contratos de fianza gozan de una misma naturaleza: ambos son contratos aleatorios no principales; esto es, son de carácter accesorio,(16) por lo cual es necesario que el Comisionado sea quien disponga en primera instancia de las reclamaciones contra la aseguradora y su asegurado o fiado, bien bajo la póliza de seguros o bajo un contrato de fianza, a los fines de que pueda decidir la forma en que serán pagadas aquellas reclamaciones que *453considere válidas, en la proporción que determine, to-mando en consideración el todo de la empresa (“activos v. pasivos”), hacer las reservas necesarias para su pago. 26 L.P.R.A. sees. 4032, 4036 y 4039-4043. Así se recoge en la exposición de motivos de la ley que nos ocupa, así se ha reconocido en todas las jurisdicciones que han adoptado el Código Uniforme de Seguros, y así lo reconocimos en el caso Intaco Equipment Corp. v. Arelis Const., supra, hace apenas cuatro años.(17)
Aún en ausencia del mencionado estatuto y de la juris-prudencia aludida, cualquier proceso de liquidación de una empresa insolvente, esto es, cuando sus activos no alcan-zan a cubrir sus obligaciones, requiere de un trámite como el descrito anteriormente por imperativo del derecho co-mún (Código Civil) y las mejores prácticas contables que imperan en este país.(18)
De permitirse la continuación de la acción con respecto al otro demandado, surgirían los siguientes resultados indeseados, por ser contrarios a la política pública en que se asienta la legislación comentada: (a) siendo subsidiaria, aunque solidaria, la responsabilidad de la fiadora, de resultar victoriosa la parte reclamante contra el fiado, tendrá aquella que repetir contra la fiadora en caso de que no pueda cobrar del fiado (lo cual es muy probable en los casos en que la reclamación sea en cobro de dinero por materialistas, suplidores u obreros, ya que frecuentemente el fiado resulta insolvente); (b) en cuyo caso siempre tendrá el reclamante que recurrir al Comisionado para tratar de obtener el pago total o parcial de ésta con el potencial pe-*454ligro de que la decisión del Comisionado conflija con la de-terminación del Foro Judicial; (c) los dos supuestos ante-riores exponen, tanto a la parte reclamante como al fiado, a múltiples procedimientos a los fines de que cada cual pueda hacer valer sus derechos contractuales mediante el fraccionamiento de procedimientos en foros diversos, con el consiguiente efecto de: (d) que tengan que incurrir en más gastos y (e) dilate aún más, innecesariamente, el cobro o recobro de lo debido; (f) lo cual, a su vez, conlleva al resul-tado de causar demora en la liquidación e incertidumbre respecto al efecto potencial en los activos de la aseguradora insolvente en liquidación al desconocerse si finalmente ha-brá de recaer una decisión final y firme en contra del fiado y el monto de la misma, antes de que pueda el Comisio-nado liquidador responder al reclamante.
Son precisamente los anteriores efectos adversos los que pretenden evitarse a los fines de que el Comisionado liqui-dador realice una liquidación expedita, justa y ordenada, en beneficio de los fiados, reclamantes y la propia asegura-dora insolvente y/o sus accionistas o dueños, la razón por la cual la ley priva de jurisdicción a los tribunales en estos casos, aún para conocer de una acción contra el fiado úni-camente, y ordena que todas las reclamaciones, tanto contra éstos como contra la aseguradora tengan que ser refe-ridas al cause administrativo. La necesidad de que exista un solo foro para dilucidad las reclamaciones dentro de este tipo de procedimiento es imperativa.
IV
No obstante lo expresado anteriormente, la avanzada etapa procesal en que se encuentra este caso, nos obliga a reconocer la facultad del tribunal con jurisdicción de acuerdo con el Art. 40.040 del Código de Seguros, 26 L.P.R.A. see. 4004, previa audiencia al Comisionado de Seguros, para autorizar, a instancia de cualquiera de las par-*455tes, la continuación de la acción en el foro apelativo o ante cualquier otro foro judicial, siempre y cuando se demuestre que su continuación resulta en el mejor interés de la ase-guradora y/o del reclamante, y que de permitirse, ello no contraviene los fines públicos perseguidos por el estatuto de marras. Webster v. Superior Court, supra; Bank of America v. Quakenbush, 66 Cal.Rptr.2d 81 (1997).(19)
No contamos con los elementos decisionales indispensables, ni estamos requeridos a hacer una determinación de tal índole en este momento, pero nada impide que se soli-cite autorización a la Sala competente del Tribunal de Pri-mera Instancia con jurisdicción para que este caso prosiga su curso judicial en lugar de ser remitido al cauce administrativo.
Por entender que la sentencia dictada por el Tribunal de Circuito de Apelaciones de 14 de abril de 1999, ha sido emitida sin jurisdicción sobre la materia, la revocamos para dejarla sin efecto.
*456El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente y disidente. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Corrada Del Río.
— O —

(1) El codemandado, ingeniero Torres Félix, contestó la demanda y reconvino.


(2) El Comisionado de Seguros compareció ante el Tribunal de Circuito de Ape-laciones el 22 de abril de 1998 mediante un escrito titulado “Moción en Cumpli-miento de orden”. En esa moción, se allanaba a lo que determinase el tribunal en cuanto a la solicitud de los codemandados, para que el caso sea desestimado, sin perjuicio de que sea presentado en el foro arbitral.


(3) En especial el Cap. 40 (26 L.P.R.A. sees. 4001 et seq.), que es el que nos concierne, permaneció inalterado por treinta y tres años, desde la aprobación del Código de Seguros de Puerto Rico. Sin embargo la nueva experiencia recopilada en diferentes estados que también habían adoptado la legislación modelo de NAIC, dio lugar a nueva legislación acorde a las nuevas tendencias. Exposición de Motivos de la Ley Núm. 72 de 17 de agosto de 1991, Leyes de Puerto Rico, págs. 320-321.


(4) Véanse: Couch on Insurance 3d Secs. 5:6, 5:7 y 5:18 (1997); K.M. Forney, Insurer Insolvencies and Guaranty Associations, 43 Drake L. Rev. 813 (1995).


(5) «ijijjg purpose 0f establishing a system of liquidation through the state is to prevent the waste of assets which had previously been occasioned through , receiverships.” Couch, supra, Sec. 5:37, pág. 5-65.


(6) Es el Comisionado de Seguros, como liquidador de una aseguradora insol-vente, quien tiene la facultad para decidir si un caso pendiente contra la compañía insolvente debe proseguir su curso ante el foro judicial. En una decisión de tal en-vergadura debe, principalmente, tenerse en cuenta los mejores intereses de todas las personas afectadas por la situación financiera de la aseguradora insolvente, por el proceso de liquidación y el interés público. Si no se expresa afirmativamente que el caso debe continuar, la acción debe ser desestimada y remitida al foro administrativo.


(7) Couch, supra, Sec. 5:40.
“(1) Ningún procedimiento de cobro será iniciado bajo este capítulo por persona alguna que no sea el Comisionado y ningún tribunal tendrá jurisdicción para acep-*441tar, celebrar vistas o llegar a determinaciones en un procedimiento iniciado por cual-quier otra persona.
“(2) Ningún tribunal de Puerto Rico tendrá jurisdicción para considerar, cele-brar vistas o llegar a determinaciones sobre ninguna acción donde se solicite la disolución, liquidación, rehabilitación, embargo, conservación o administración de un asegurador o donde se solicite un interdicto u orden restrictiva u otro remedio pre-liminar, incidental o con relación a, tal procedimiento que no sea de conformidad con este capítulo.” 26 L.P.R.A. see. 4004.


(8) “Actions pending against the insurer may be abated by dissolution, in which instance, the receiver or other liquidator must be substituted as defendant if the action is to continue. In any case, an action may be maintained against a statutory liquidator of a company after an order for dissolution, and claimants may be remitted to the jurisdiction of incorporation to proceed against the statutory liquidator.” Couch on Insurance 3d, supra, Sec. 5:39, págs. 5-73 y 5-74.


(9) Este caso ha sido revocado en otros extremos en Quackenbush v. Allstate Insurance Company, 517 U.S. 706, 116 S.Ct. 1712 (1996).


(10) Véanse: The Universe Life Insurance Company v. Centennial, 35 F.Supp.2d 1297 (1999); Smith v. Farm & Home Life Ins. Co., 506 S.E. 2d 104 (1998); Burrhus v. *444M & S Mach. & Supply Co., 897 S.W.2d 871 (1995); Barnhardt Marine Ins. v. New England Internat'l Sur. Of Amer., Inc., 961 F.2d 529 (5to Cir. 1992); Grimes v. Crown Life Ins. Co., 857 F.2d 699 (10mo Cir. 1988); cert. denegado, 489 U.S. 1096 (1989); Levy v. Lewis, 635 F.2d 960 (2do Cir. 1980).


(11) Los siguientes casos son claros ejemplos de abstención dentro de la jurisdic-ción federal en deferencia a los tribunales estatales cuando se ha iniciado un proce-dimiento de liquidación o rehabilitación en contra de una aseguradora: Burford v. Sun Oil Co., 319 U.S. 315 (1943); New Orleans Pu. Serv., Inc. v. Counsel of City New Orleans, 491 U.S. 350 (1989); Law Enforcement Insurance Co. v. Corcoran, 807 F.2d 38 (2d Cir. 1986), cert. denegado, 481 U.S. 1017 (1987); Grimes v. Crown Life Insurance Co., 857 F.2d 699 (10mo Cir. 1988), cert. denegado, 489 U.S. 1096 (1989); University Maryland v. Peat Marwick Main & Co., 736 F. Supp. 643 (E.D. Pa. 1990); Melabn v. Pennock Insurance Co., 965 F.2d 1497 (1992); General Glass Indus. Corp. v. Monsour Med. Found, 973 F.2d 197 (3er Cir. 1992); Davister Corporation v. United Republic. Life Insurance Co., supra; Fragoso v. Lopez, 991 F.2d 878 (1993); Riley v. Simmons, 45 F.3d 764 (3d Cir. 1995).


(12) Couch, supra, Sec. 5:37; Carris v. Carpenter, 33 Cal. App. 2d 649, 92 P.2d 688 (1939); State v. Preferred, 115 So. 2d 384 (1959); Comercial Nat’l Bank v. Superior Court, 17 Cal. Rptr. 2d 884 (1993); State ex rel. Guste v. ALIC Corp, supra.


(13) El procedimiento de liquidación de quiebras y el proceso de liquidación de una compañía de seguros insolvente son fundamentalmente similares, ya que están diseñados para liquidar más que para reorganizar. Los objetivos de estos procedi-mientos van encaminados a ordenar los activos del deudor para redistribuirlos entre *452los acreedores de acuerdo a las reglas de prioridades establecidas en los respectivos estatutos. In re Advanted Cellular Systems, 235 B.R. 713 (1999).


(14) Couch, supra, Secs. 6:5 y 6:8.


(15) “N0 Se radicará ninguna acción judicial contra el asegurador o liquidador ni se mantendrán acciones de esa naturaleza luego de emitida la orden de liquidación. Esto es cónsone con la decisión de nuestro Tribunal Supremo en Calderón, etc. v. Commonwealth Ins. Co., 111 D.P.R. 153 (1981), en el que el Tribunal indica que toda cobro de dicha reclamación ante los tribunales de justicia.” Informe de la Cámara de Representantes de 4 de junio de 1991.


(16) “Suretyship, guaranty, indemnity and, less often, classic insurance can all be viewed as an undertaking by one party to assure or to indemnify another against a possible default in the performance of a legal duty owed by a third party ... The distinction between guaranty and surety itself is elusive, to say the least.” Couch, supra, Sec. 1:18.
“The nature of the risk assumed by the party in the role of ‘insurer’ is a major distinction between insurance and the arrangements of guaranty and surety. As a broad general rule, the risk can be characterized in terms of the degree to which the contingency is within the control of one of the parties. In the classic instance of insurer, the risk is controlled only by chance or nature. In guaranty and surety arrangements, the risk tends to be wholly or partially in the control of one of the three parties.” id.


(17) Véanse: Exposición de Motivos de la Ley Núm. 72, supra; Integrity Ins. Co. v. Martin, 769 P.2d 69 (Nev. 1989); American Star Ins. Co. v. Grice, 865 P.2d 597 (1994); Scott v. Baton Rouge Bus Company, 118 So.2d 486 (1960); Burrhus v. M & S Mach & Supply Co., 897 S.W.2d 871 (1995).


(18) «['pjhe liquidation process would be greatly impeded by subjecting in to two authorities. The experience of our own federal bankruptcy courts evidences the importance of consolidating all of the assets of an insolvent company and gathering all those who have claims against those assets in a single forum.” Levy v. Lewis, 635 F.2d 960, 964 (2do Cir. 1980).


(19) Llegamos a esta conclusión, no sólo persuadidos de la jurisprudencia, sino también en virtud del inciso (4) del Art. 40.040 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4004, y del Art. 40.050 del mismo Código, 26 L.P.R.A. see. 4005, que dispone:
“(4) Si el tribunal, mediante moción de cualquiera de las partes, determina que una acción debiera, como cuestión de justicia sustancial, ventilarse en un foro fuera de Puerto Rico, podrá emitir una orden correspondiente para paralizar los procedi-mientos sobre la acción en Puerto Rico.”
“(1) Un administrador nombrado en un procedimiento con arreglo a este Capí-tulo podrá solicitar en cualquier momento, y cualquier tribunal con jurisdicción general podrá conceder, aquellas órdenes de entredicho provisional, interdictos preeli-minares y permanentes, así como cualesquiera otras órdenes que fueren necesarias y pertinentes para evitar:
“(f) la radicación o ventilación de cualesquiera acciones o procedimientos;
“(k) cualquier amenaza o intento de llevar una acción, que pueda menoscabar el valor del activo del asegurador o poner en peligro los derechos de los tenedores de pólizas, acreedores o accionistas o la administración de cualquier procedimiento con arreglo a este Capítulo.”
Evidentemente que si el Tribunal de Primera Instancia con jurisdicción sobre el procedimiento de rehabilitación o liquidación tiene facultad para prevenir que una acción continúe también la debe tener para permitir que una acción prosiga, siempre que no afecte el procedimiento de liquidación. Véase, también, Bilden v. UnitedEquitable Insurance Co., 921 F.2d 822 (1990).